Allen, J.
The general question arising in this case is, whether, in an action brought by a married woman to recover damages for a personal injury, the impairment of her capacity to perform labor can be considered as an element of the damages.
By St. 1846, c. 209, § 1, it was enacted that, “ In all cases where married women shall hereafter, by their own labor, earn i wages, payment may be made to them for the same.”
This was followed by St. 1855, c. 304, § 7: “ Any married woman may carry on any trade or business, and perform any *103labor or services, on her sole and separate account; and the earnings of any married woman from her trade, business, labor, or services, shall be her sole and separate property, and may be used and invested by her in her own name; and she may sue and be sued as if sole in regard to her trade, business, labor, services, and earnings; and her property acquired by her trade, business, and service, and the proceeds thereof, may be taken on any execution against her.”
By St. 1857, c. 249, § 6, it was provided that a husband should not be bound by his wife’s contracts in respect to her separate property, or to her trade.
The rights of married women in respect to their labor are thus defined in Gen. Sts. c. 108.
“ Sect. 1. The property both real and personal which any married woman now owns as her sole and separate property, that which comes to her by descent, devise, bequest, gift, or grant, that which she acquires by her trade, business, labor, or services, carried on or performed on her sole and separate account . . . shall, notwithstanding her marriage, be and remain her sole and separate property, and may be used, collected, and invested by her in her own name, and shall not be subject to the interference or control of her husband, or liable for his debts.”
“ Sect. 3. A married woman may bargain, sell, and convey her separate real and personal property, enter into any contracts in reference to the same, carry on any trade or business, and perform any labor or services on her sole and separate account, and sue and be sued in all matters having relation to her separate property, business, trade, services, labor, and earnings, in the same manner as if she were sole.”
“ Sect. 5. The contracts made by a married woman in respect to her separate property, trade, business, labor, or services, shall not be binding on her husband, nor render him or his property liable therefor ; but she and her separate property shall be liable for such contracts in the "same manner as if she were sole.
“ Sect. 6. Payment may be made to a married woman for wages earned by her labor,” etc.
By St. 1862, c. 198, amended by St. 1881, c. 64, § 1, a married *104woman doing business on her separate account must record a certificate in the town or city clerk’s office setting forth various particulars; or her husband may file such certificate. In case of failure to do so, her property will not be protected against his creditors, and he will be liable on her contracts.
By St. 1874, c. 184, § 1; “A married woman may . . . make contracts, oral and written, sealed and unsealed, in the same manner as if she were sole, and all work and labor performed by her for others than her husband and children shall, unless there is an express agreement on her part to the contrary, be presumed to be on her separate account.” And by § 3, “ A married woman may sue and be sued in the same manner and to the same extent as if she were sole, but nothing herein contained shall authorize suits between husband and .wife.”
This enumeration of statutes shows the growth of the legislation on this particular subject, and the foregoing provisions are now embodied, in a somewhat compressed form, in Pub. Sts. c. 147.
By virtue of this legislation, a married woman becomes, in the view of the law, a distinct and independent person- from her husband, not only in respect to her right to own property, but also in respect to her right to use her time for the purpose of earning money on her sole and separate account. She may perform labor, and is entitled to her wages or earnings. If she complies with the statutory requirement as to recording a certificate, she may carry on any trade or business on her sole and separate account, and take the profits, if profits there are, as her separate property. Her right to enter into contracts, to earn money, to engage in performing labor or service, to enter into trade on her own account, is inconsistent with the view that her capacity to labor belongs exclusively to her husband. He can appropriate neither her earnings nor her time. Her right to employ her time for the earning of money on her own account is as complete as his; subject to the requirement of recording a certificate in case she' enters into trade. This may interfere with his right to and enjoyment of her society and services. But this is a consequence which the Legislature must be deemed to have foreseen and intended. His right in these respects is now made subordinate to her right to employ her time in the
*105care and management of her property, and in the earning of money by performing labor or by carrying on a trade or business. So far as the statutes have given to her a right to act independently of him, so far his rights and control in respect to her are necessarily abridged. He can no longer compel her to work for him during such time as she may choose to perform labor on her sole and separate account.
By the common law, the husband was bound to support his wife, and therefore was entitled to her services. By the statutes, which modify the common law, his right to her services is abridged, though his obligation to support her remains.
It is urged in argument that she may contract to devote her whole time to work which is to be performed away from his home, and which perhaps may require her absence for ten years, thus amounting to a desertion, which would be in violation of her matrimonial duty. But the possibility of extreme cases should not conclusively determine the construction of statutes, nor do we now decide whether the statutes would permit such action on her part against his consent. To a certain limited extent, as, for example, in fixing the domicil, and in being responsible under ordinary circumstances for its orderly management, the husband is still the head of the family. But in some particulars a married woman is now independent of her husband’s control. In the case now before us, the impairment of the plaintiff’s capacity to labor was an element which might be considered by the jury in the estimate of her damages. In respect to this, as with other elements of damages,- no close approximation to mathematical accuracy can in all cases be reached. In some instances, the right of a married woman to perform labor for others may have no money value. How much, if anything, should be allowed on this ground, must be left to the jury to determine, under the circumstances of each particular case.
The radical nature of the change effected by the legislation of this State in the legal condition of married women is illustrated in numerous decisions, of which Jordan v. Middlesex Railroad, 138 Mass. 425, most nearly resembles the present case in its facts. But see also Parker v. Simonds, 1 Allen, 258; Ames v. Foster, 3 Allen, 541; Plumer v. Lord, 5 Allen, 460; Chap*106man v. Foster, 6 Allen, 136; Stewart v. Jenkins, 6 Allen, 300; Chapman v. Briggs, 11 Allen, 546; Burke v. Cole, 97 Mass. 113; Snow v. Sheldon, 126 Mass. 332; Read v. Stewart, 129 Mass. 407; Pacific National Bank v. Windram, 133 Mass. 175; Butler v. Ives, 139 Mass. 202; Binney v. Globe National Bank, 150 Mass. 574. Exceptions sustained.